PER CURIAM.
These cases were tried together in the District Court, aro brought to this court on separate writs, and were heard here together. The errors assigned relate to the charge of the court as given and to the refusal of special charges requested, and we find none of the assignments well taken. The charge of the court was clear, and fairly and Cully covered the issues in both cases, and was as favorable to the plaintiff in error as the proof warranted. The judgment of the District Court is affirmed in both cases.